Citation Nr: 0510377	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  96-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to an increased rating for service-connected 
tender scars right ankle status post fracture, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to February 
1989.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in August 1996.  

In an October 2003 decision, the Board granted a 20 percent 
rating for service-connected right ankle osteochondral 
defect.  That issue is therefore no longer in appellate 
status.  The October 2003 Board decision also remanded to the 
RO the issue of entitlement to a separate rating for right 
ankle scars.  By rating decision in October 2003, the RO 
granted a separate rating of 10 percent for right ankle 
scars, effective July 7, 1995.  However, it does not appear 
that the veteran has limited his appeal on that issue to a 10 
percent rating, and the issue therefore remains in appellate 
status.  The October 2003 Board decision also remanded the 
issue of an increased rating for right ear hearing loss, and 
that issue is back before the Board for appellate review as 
well. 


FINDINGS OF FACT

1.  The veteran's service-connected right ear hearing loss is 
productive of Level III hearing acuity in the right ear; 
service connection has not been established for left ear 
hearing loss.

2.  The veteran's service-connected tender scars right ankle 
status post fracture is manifested by mild tenderness on 
palpation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6100 
(2004). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
tender scars right ankle status post fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 7804 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2001 
and March 2004 RO letters and June 2003 supplemental 
statement of the case have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the RO letters the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the March 2001 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in December 
1995 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2001 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records, and VA medical 
examinations with opinions.  Since the appellant was afforded 
VA examinations with opinions in connection with his claims, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
The RO requested records from a Doctor Gary Kraft and the 
records obtained were included in the file.  Significantly, 
no additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues.

Criteria and Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected right ear hearing loss and 
tender scars right ankle status post fracture warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Right ear hearing loss

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the present case, 
the veteran's right ear hearing loss was originally assigned 
a noncompensable evaluation under Diagnostic Code 6100.  The 
Board notes that the left ear hearing has not been service-
connected.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).

It appears that the RO considered the amended regulations in 
the most recent supplemental statement of the case, dated 
October 2004.  However, the Board notes that the amendments 
did not result in any substantive changes.  Essentially, the 
amended regulations incorporated some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder.  
But otherwise, the old and new regulations are identical, 
and, as pertains to the present appeal, neither rating 
criteria can be more favorable to the veteran's claim.  See 
64 Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).

The ratings schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.  If impaired hearing is service-
connected in only one ear, as in the present case, the 
nonservice-connected ear will be assigned a designation of 
Level I, for purposes of applying Table VII. 38 C.F.R. 
§ 4.85(f).  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table Via is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).    
 
Turning to the record, on the authorized audiological 
evaluation in August 1995, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
35
30
35
40
LEFT
--
--
--
--
--

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Pure tone average was 40 for the 
right ear

On the authorized audiological evaluation in November 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
25
30
40
65
LEFT
--
--
--
--
--

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  Pure tone average was 40 for the 
right ear.



On the most recent authorized audiological evaluation in July 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
55
50
55
80
LEFT
--
--
--
--
--

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  Pure tone average was 60 for the 
right ear. 

The most severe right ear hearing loss is reflected in the 
last audiological examination.  Based on this exam, the 
veteran had an average puretone threshold of 60 decibels in 
the right ear.  Speech recognition ability was reported to be 
88 percent in the right ear.  Entering the right ear category 
designations from this examination results in a finding of 
Level III hearing acuity in that ear.  Regulation 38 C.F.R. 
§ 4.86(a) does not apply as all the puretone threasholds are 
not 55 or greater.  By regulation, the nonservice-connected 
left ear is assigned Level I hearing acuity.  Entering these 
findings into Table VII results in a 0 disability raring 
under Diagnostic Code 6100.  Thus, the Board concludes that 
the currently assigned noncompensable evaluation for right 
ear hearing loss is appropriate, considering both the current 
and former versions of the rating criteria, and there is no 
basis for a higher evaluation.

Tender scars right ankle status post fracture

The veteran's service-connected tender scars right ankle 
status post fracture has been rated by the RO under the 
provisions of Diagnostic Code 7804.  Under this regulatory 
provision, a rating of 10 percent is warranted with a 
superficial scar that is painful upon examination.  

The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating impairment of skin 
disabilities.  These became effective August 30, 2002. 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  However, 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to August 30, 2002, neither the 
RO nor the Board can apply the revised rating schedule.

Under the version of Code 7804 in effect prior to August 30, 
2002 ("old regulations"), a maximum 10 percent disability 
rating is warranted for superficial scars that are tender and 
painful upon objective demonstration.  Effective August 30, 
2002,("new regulations"), a 10 percent rating is warranted 
under Code 7804 where there is a superficial scar that is 
painful on examination.  Note one under Code 7804 indicates 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Note two notes that a 10 percent rating 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable rating (See § 4.68 of this part on the amputation 
rule.).

The July 2004 VA examination revealed two scars on the right 
ankle.  One scar is 8.0 X 0.5 cm linear, vertical, 
hyopigmented, shinny, pink scar along the posterior, lateral 
right ankle.  The second scar is a 3.0 cm X 1.0 cm 
hypopigmented slightly irregular scar anterior to the lateral 
malleolus.  Neither scar was adherent to underlying tissues.  
The examiner found that the scars were superficial with no 
elevation or depression of the surface contour of the scars 
on palpation.  The examiner found mild tenderness on 
palpation.  The examiner found no inflammation, induration, 
inflexibility, edema, atrophy, keloid formation, or 
limitation of motion caused by the scars.  The examiner found 
diminished sensation to pinprick and light touch with a 
monofilament wire over the scars and on the lateral border of 
the sole of veteran's right foot.

No other Diagnostic Codes are applicable in this case under 
either the old or new regulations pertaining to rating scars.  
The evidence is against a finding that the scars are deep.  
The scars are not on the veteran's head, face, or neck.  The 
scars do not involve an area in excess of 12 square inches 
(77 sq. cm.).  The veteran is presently at the maximum rating 
for the applicable Diagnostic Code 7804 under both versions 
of the regulation.  Consequently, the veteran is not entitled 
to an increased rating for his service-connected tender scars 
right ankle status post fracture.
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


